      Case 5:19-cv-00183-TBR Document 1 Filed 11/27/19 Page 1 of 4 PageID #: 1




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                        AT PADUCAH
                                  (FILED ELECTRONICALLY)


                  5:19-cv-183-TBR
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                               PLAINTIFF

vs.

DOROTHY WALKER                                                                       DEFENDANT
2018 Broad Street
Paducah, Kentucky 42003

                               COMPLAINT FOR FORECLOSURE

          Plaintiff, the United States of America, states as follows:

          1.     This is an in rem mortgage foreclosure action brought by the United States of

America on behalf of its agency, the United States Department of Agriculture Rural Housing

Service also known as Rural Development (hereinafter collectively “RHS”).

          2.     Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

          3.     RHS is the holder of a promissory note (“the Note”) executed for value on

February 4, 2011 by William Walker (now deceased, and not a defendant herein) and Dorothy

Walker (“the Defendant”). The principal amount of the Note was $147,000.00, bearing interest

at the rate of 4 percent per annum, and payable in monthly installments as specified in the Note.

A copy of the Note is attached as Exhibit A and incorporated by reference as if set forth fully

herein.

          4.     The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

February 8, 2011, in Mortgage Book 1298, Page 584, in the Office of the Clerk of McCracken

County, Kentucky. Through the Mortgage, the Defendant and her spouse granted RHS a first
   Case 5:19-cv-00183-TBR Document 1 Filed 11/27/19 Page 2 of 4 PageID #: 2




mortgage lien against the real property including all improvements, fixtures and appurtenances

thereto at 145 Stonegate Drive, Paducah, McCracken County, Kentucky (the “Property”) and

described in more detail in the Mortgage. A copy of the Mortgage is attached as Exhibit B and

incorporated by reference as if set forth fully herein.

         5.    To receive subsidies on the loan, the Defendant and her spouse signed a Subsidy

Repayment Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of

the Property, any subsidies granted to them by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

         6.    William Walker died on March 20, 2011. Upon his death, all of his right, title and

interest in the Property vested in the Defendant pursuant to the survivorship clause in the vesting

deed, which is recorded in Deed Book 1204, Page 497, in the Office of the McCracken County

Clerk.

         7.    The Defendant has defaulted on the Note and Mortgage by failing to make

payments when due.

         8.    RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Defendant of the default, acceleration of the loan, intent to proceed with foreclosure, and her

opportunity for administrative review.

         9.    In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

         10.   On or about February 15, 2017, the Defendant filed a Chapter 7 petition in the

Bankruptcy Court for the Western District of Kentucky, Case Number 17-50090. The
                                                  2
   Case 5:19-cv-00183-TBR Document 1 Filed 11/27/19 Page 3 of 4 PageID #: 3




Bankruptcy Court granted her a discharge on June 6, 2017. As a result of the bankruptcy

discharge, the United States is not seeking a personal judgment against the Defendant, but rather

is seeking only in rem relief in this action.

        11.      The unpaid principal balance on the Note is $132,042.05 with accrued interest of

$16,308.06 through November 5, 2019 with a total subsidy granted of $13,614.52, late charges in

the amount of $65.28, and fees assessed of $18,150.53, for a total unpaid balance of $180,180.44

as of November 5, 2019. Interest is accruing on the unpaid principal balance at the rate of

$16.3664 per day after November 5, 2019.

        12.      The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

        13.      There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

        WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

        a.       In rem judgment in the principal amount of $132,042.05, plus $16,308.06 in

interest as of November 5, 2019, and $13,614.52 for reimbursement of interest credits, late

charges in the amount of $65.28, and fees assessed of $18,150.53, for a total unpaid balance due

of $180,180.44 as of November 5, 2019, with interest accruing at the daily rate of $16.3664 from

November 5, 2019, until the date of entry of judgment, and interest thereafter according to law,

plus any additional costs, disbursements and expenses advanced by the United States;

        b.       That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;

        c.       That the United States' lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,
                                                   3
   Case 5:19-cv-00183-TBR Document 1 Filed 11/27/19 Page 4 of 4 PageID #: 4




but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.


                                                UNITED STATES OF AMERICA

                                                RUSSELL M. COLEMAN
                                                United States Attorney


                                                s/ William F. Campbell
                                                William F. Campbell
                                                Katherine A. Bell
                                                Assistant United States Attorneys
                                                717 West Broadway
                                                Louisville, Kentucky 40202
                                                Phone: 502/582-5911
                                                Fax: 502/625-7110
                                                bill.campbell@usdoj.gov
                                                Katherine.bell@usdoj.gov




                                                   4
           Case 5:19-cv-00183-TBR Document 1-1 Filed 11/27/19 Page 1 of 3 PageID #: 5




Form RD 1940-16                                                                                                                            Form Approved
(Re11. 7-05)                                                                                                                               OMS No. 0575-0172
                                                       UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                RURAL HOUSING SERVICE


                                                                      PROMISSORY NOTE
                                                                                                                                           SATISFIED
 Type of Loan          SEC'rION 5 02
                       - - - -- - - - -- --
                                                                                                                      This-·----· day of           --------···-··'20 _____ _
  Loan No.                                                                                                             United States cf America
                                                                                                                       By: - - - - - - - -- -- -
                                                                                                                      Title: _ _ _ _ _ _ _ _ _ _ _ __
 Date:              02/04                  20_1_1~~
                                                                                                                       USDA, Rural Housing Services
  1 45 Ston e gate Dr i ve
                                                                           {Property Address)
                                                                           Mccracken
  Paducah
                         (City or Town)                                                 (County)
                                                                                                             _,   --KY - (State)
                                                                                                                         -- ----
 BORROWER'S PROMISE TO PAY. In reiurn for a loan that I have received, 1 promise to pay to the order of the United
 States of America, acting through the Rural Housing Service (and its successors) ("Government") $ 147.    co                                          ooo.
 (this amount is called "principal"}, plus interest.

 INTEREST. Interest wHl be charged on the unpaid prindpal until the fuH amount of the principal has been paid. I will pay
 interest at a yearly rate of        4      %. The interest rate required by this section is the rate I will pay both before
 and after any default described below.

  PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

      I. Principal and interest payments shall be temporarily deferred. The interest accrued to                     , _ __
  shall be added to the principal. The new principal and later accrued interest shall be payable in         regular amortized
  installments on the date indicated in the box below. I authorize the Government to enter the amount of such new principal
  here: $                        , and the amount of such regular installments in the box below when such amounts have been
  determined. I agree to pay principal and interest in installments as indicated in the box below.

     II. Payments shall not be deferred. ! agree to pay principal and interest in                                 _ ___,3...9u.6.___ installments as indicated in
  the box below.
~ - - - - -- - - - - - - - - - - - -- -- - - - - - - - - - - -- - - -- - - - - - -- - -
  I will pay principal and interest by making a payment every month.
  l will make my monthly payment on the 1th day of each month beginning on            March 4              2 011 and
  continuing f o r ~ months. I will make these payments every month until I have paid all of lhe principal and interest
  and any other charges described below that I may owe under this note. My monthly payments wiH be applied to interest
  before principal. lf on    Februarr_1__ , 2044 , t still owe amounts under this note, i will pay those amounts in full on
  that date, which is ca!led the "maturity date."
  My monthly payment will be$ 6 69, 15             . lwillmakemymonthlypaymentat .the past.. officp address
  noted on my billing statement                                      or a different place if required by the Government.


  PR1NC!PAL ADVANCES. lf the entire principal amount of the loan is not advanced at the time of loan closing, the
  unadvanced balance of the loan will be advanced at my request provided the Government agrees to the advance. The
  Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
  accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
  below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.


  HOUSING ACT OF 1949. This promissory note is made pursuant to title V of the Housing Act of 1949. It is for lhe type
  of loan indicated in the ''Type of Loan" block at the top of this note. This note shall be subject to the present regulations
  of the Government and to its future regulations not inconsistent with the express provisions of this note.

According [O the Papeiwork Reduction Acl of !995, no persons an, required 10 respond lo a colleclion of 1nf01mation unless ic displays a valid 0MB control
number. The valid 0MB control number for tl!is information collection is 0575-0J 72. The time n:qui.mi to complete this information collection is es1imnted to
avenigc 15 minules p<:r tesponse. including the time for teviewing insttuctior.,, searching e><isti.r.g data sources. gothering and maintaining the diua needed, and
completing and reviewing the collection of infom,ation.




                                                                                                                                                                       GOVERNMENT
                                                                                                                                                                         EXHIBIT
                                                                                                                                                                               A
      Case 5:19-cv-00183-TBR Document 1-1 Filed 11/27/19 Page 2 of 3 PageID #: 6



                                                                                                   Account#

LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of            15 days
after the date ii is due. I will pay a late charge. The amount of the charge will be        4        percent of my overdue
payment of principal and interest. I will pay this charge promptiy, but only once for each late payment.

BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
A payment of principai only is known as a "prepayment." When I make a prepayment, I wit! lei! the Government in
writing that I am making a prepayment.

l may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
will be no changes in the due date or in the amount of my monthly payment unless the Government agrees in writing to
those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
accounting procedures in effect on the date of receipt of the payment_

ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
consent. If the Government assigns the note f wHI make my payments to the assignee of the note and in such case
the term "Government" will mean the assignee.

CREDff ELSEWHERE CERTIFICATION. I certify to the Government that I am unable to obtain sufficient credit
from ott1er sources at reasonable rates and terms for the purposes for which the Government is giving me this loan,

USE CERTIFICATION. I certify to the Government that the funds 1am borrowing from the Government will only be
used for purposes authorized by the Government.

LEASE OR SALE OF PROPERTY. lf the property constructed, improved, purchased, or refinanced with this loan is (1)
leased or rented with an option to purchase, (2) leased or rented without option to purchase for 3 years or tonger, or (3)
is sold or litle is other.vise conveyed, voluntarily or invo\untarfly, the Government may at its option declare the entire
remaining unpaid balance of the loan immediately due and payable. lf this happens, I will have to lmmediateiy pay off
the entire loan.

REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provide the Government with
information the Government requests about my financial situation. If the Government determines that I can get a loan
from a responsible cooperative or private credit source, such as a bank or a credit union. at reasonable rates and terms
for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
pay this note in full. This requirement does not apply to any cosigner who signed lhis note pursuant to section 502 of the
Housing Act of 1949 to compensate for my lack of repayment ability.
SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form of
payment assistance under the Government's regulations.

CREDIT SALE TO NONPROGRAM BORROWER. The provisions of the paragraphs entitled "Credit Elsewhere
Certification" and "Requirement lo Refinance with Private Credit" do not apply if this loan is classified as a
nonprogram loan pursuant to section 502 of the Housing Acl of 1949_

DEFAULT. If I do not pay lhe full amount of each monthly payment on the date it is due, I will be in default. If I am in
default the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
any late charges. Interest will contfnue to accrue on past due principal and interest. Even if, at a time when I am in
default, the Government does not require me to pay immediately as described in the preceding sentence, the Government
will still have the right to do so rt I am in default at a later date. ff the Government has required me to immediately pay in.
full as described above, the Government will have the right to be paid back by me for all of its costs and expenses in
enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for exam pie,
reasonable attorney's fees.




                                                               2
          Case 5:19-cv-00183-TBR Document 1-1 Filed 11/27/19 Page 3 of 3 PageID #: 7



                                                                                                      Account#

NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
given by delivering it or by mailing it by first class mail to me at the property address lfsted above or at a different address if
I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
mailing It by first class mail to the Government at. uso,i._ Rural Housin g Se::vi.ce, c/o C.\;s tomer Service Branch
    Post Office Box 66889. Sr-, Louis. MO 63166                         .oratadifferentaddressiflamgivenanoticeofthat
different address.

OBLIGAT!ONS OF PERSONS UNDER THIS NOTE. If more than ono person signs this note, each person is fully and
personally obligated to keep all of the promises made in this note, including the promise to pay the full amount owed.
Any person who is a guarantor, surety, or endorser cf this note is also obligated to do these things. The Government
may enforce its rights under this note against each person individually or against all of us together. This means that any
one of us may be required to pay alt of the amounts owed under this note. The term "Borrower" shall refer to each
person signing this note.

WAIVERS. I and any other person who has obligations under this note wajve the rights of presentment and notice of
dishonor. "Presentment" means the right to require the Government to demand payment of amounts due. "Notice of
dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

WARNING: Failure to fully disclose accurate and truthful financial information in connection with my loan
application may result in the termination of program assistance currently being received, and the denial of
future federal assistance under the Department of Agriculture's Debarment regulations, 7 C.F.R. part 3017.




                                                                 - - - - - - - - - - - - - - - - Seal
                     Borrower                                                Borrower




I                                            RECORD OF ADVANCES                                                                  I
     Acv!OUNT                   DATE                AMOUNT               DATE                AMOUNT                 DATE
(1)$147 000.00              Q?-fl4-2011      {8)   I:                                 1(15) $
(2) $                                         (9) $                                   (16) $
ms                                          (IQ)$                                     (! 7) .$
(4)$                                        (\I)$                                     (18)   S
(5)$                                        112) $                                    (]9) $
(6}   S                                     (13) $                                    (20) S
(7) $                                       (14) $                                    (21) $

I                                                                                    TOTAL       Sl47,000.00                     I




                                                                 3
       Case 5:19-cv-00183-TBR Document 1-2 Filed 11/27/19 Page 1 of 7 PageID #: 8




                                                       lSp&cc Abo•,e 'l'hia 1.inc: For k.J:c:ordi.np, Data}
Form RD 3550-14 KY                                                                                                                Funn Approved
{Rev. 12-05)                                                                                                                      0MB No. 0575-0172
                                              United States Depa1tment of Agriculture
                                                      Rural Housing Service
                                           MORTGAGE FOR KENTUCKY
THIS MORTGAGE ("Security lnstrument") is made on                                 FEBRUARY 4m, 2011 .                    [Dat.:J
The mortgagor is WILLL'\Jvl WALKER AND WIFE, DOROTHY WALKER
                                                                                                                         ("Bo1Tower").
This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor agency, United
States Department of Agriculture ("Lender"), whose addre:ss is Rural Housing Service, c/o Centralized Servicing Center, United States
Department of Agdculture, P.O. Box 66889, St. Louis, Mfasouri 63166.

Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively called "Note")
which have been executed or assumed by Borrower and which provide for monthly payments, with the full debt, if not paid earlier, due and
payable on the maturity date:

Dare ofrnstrument                                Principal Amo\lnt                                            Mamrity D11te
Februfll)' 4, 2011                               $147,000.00                                                  Febmary 4, 2044


This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with interest, and all renewals,
ex.tensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under paragraph 7 to protect the
property covered by this Security Instrument; (c) the performance of Borrower's covenants and agreements under this Security Instrument
and the Note, and (d) the recapture of any payment assistance and subsidy which may be granted lo the Borrower by lhe Lender pursuant to
42 U.S.C. §§ 1472(g) or 1490a. Fur this purpose, Borrower docs hereby mortgage, grant, and convey to Lender the following described
property located in the County of McCracken
                                                                     , State of Kentucky




which has the address of               145 Stonegatc Drive                                                    Paducah
                                                 [Street]                                                               (CityJ
 Kentucky            42003   (ZIP]               ("Property Address");




According to the Pape,work Reduction Act of 1995, no persons are required to respond to a collect/011 of information unless it displnys a
valid 0MB control number. The valid 0MB control number for this informalion collection is 0575-0172. The time required to complete
this information collection is estimated 10 average 15 minutes per response, including the lime for reviewing instructions, searching
existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information.
                                                                                                                                         Page 1 of6

                                                                                                                                                  GOVERNMENT
                                                                                                                                                    EXHIBIT
                                                                                                                                                      B
       Case 5:19-cv-00183-TBR Document 1-2 Filed 11/27/19 Page 2 of 7 PageID #: 9




    TOGETHER WITH all the improvements now or hereafter erected on 1he property, and all easements, appurienances,
and fixtures which !low or hereafter are II part of Lhe property. All replaccmems and additions shall also be covered by this
Security Instrument. All of the foregoing is referred to in this Security lnstrument as the "Property."

         BORROWER COVENANTS that Borrower Is lawfully seised of the estate hereby conveyed and has the right lo grant and convey
lhe Properly and that rhe Property is unencumbered, except for encumbrances of record. Borrower warranrs and will defel'ld generally
the title to the Property against a{/ daims and demands, subject lo any encumbrances of record.

     THIS SECUIUTY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with limited
variations by jurisdiction to constitute a uniform security instrument covering real property.
     UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
      1. Payment of Principal and interest; Prepayment and Late Charges. Borrower shall promptly pay when due the
principal of and interest on the debl evidenced by the Note and any prepayment and late charges due llllder the Note.
      2. Funds for Taxes and Insurance. Subject to applicnble law or to a written waiver by Lender, Borrower shall pay to
 Lender on the day monthly payments are due under the Note, until the Note is paid in full, a um ("Funds") for: (a) yearly
 taxes and assessments which may alt11m priority over this Securiry Instrument as a lien on the Property; (b) yearly leasehold
payments 01· grom1d rent on the Property, if any; (c) yearly hazard or property insurance premiums; and (d) yearly flood
 msunmcc premi\lms, if any. These items are called " · scrow Items." Lender may, at any time, collect and hold Funds in an
 amount nQt to exceed the maximum amount a lender for a rcdernlly r•lated mortgage l<,an may require for Borrower's escrow
 account under the federal Real Estate Settlement Procedures Act ofl974 as amended from tin1e to time, 12 U.S.C. § 2601 et
seq. ("RESP A''), unless anotlwr law or federa l regulation thar applie · to the Funds sets a lesser amount if so, Lender may, at
 any time, collect and hold _Funds in an amount not to exceed the lesser amount. Lender may estimate the amount of Funds due
 on the basis of current d.ita and reasonable estimates o expeuditures of future Escrow Items or otherwise in accordance with
 applicable law.
      The Funds shall be hold by a federa l agency (including Lender) or in an institution whose clcposiLS arc insured by a
 federal agency, insnumentality, or enrity. Li;nder s11all apply 1be Funcls to pay the E cruw Items. Lender may not charge
 Borrower for holding and applying the F'untls, annually analyzing the escrow accounl, or verifying the Escrow Items, unless
 Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a charge. However, Lender may
 require BoJTower to pay a one.Hime c.harge for an independent real estate tax reporting service usc<t by Lender in connection
 with this loan, wiless applicable law provides otherwise. Unl.ess an agreement is made or applicable l11w requires interest to
 be paid, Lender sJrnll not be required to pay Borrower any interest or earnings on the Funds. DoJTower m1d Lender may agree
 in writing, however, that interest shall be paid .on the Funds. Lender shall give to Borrower, without charge, an annual
,accounting of the Funds, showing credits and debits to the Funds and the purpose for which each debit to 1he Funds was
 made. ·n,e Funds are pledged as additional security for nil urns secured by this Security lnstrument.
       If the Punds held by Lender exceed the amounts permined to be held by applicable law, Lender shall account to
 Borrower for the ex.ce:.s funds in accordance with the requirements of applicable luw. If the amount of the Funds held by
 Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in writing, and, in such
 case Borrower shall pay to Lender the amount necessary to make up the deficiency. Borrower shall make up the deficiency in
 no more than twdve monthly paymeJ,ts, at Lender's sole discretion.
       Upon payment in iull of all sums secured by Ibis Security Instrument, Lender shall promptly refund to Borrower any
  Funds held by Lender. ff Lender shall acquire or sell the Property after acceleration under paragraph 22, Lender, prior to the
 acquisition or sa le of the Property, shall apply any Funds held by Lender at the time of acquisition or sale as a credit against
 tho sum. se ured by this Scc11rity lnstrnment.
       3. Application of Payments. Unless applicable law or Lender's regulations provide otherwise, all puyments received by
  Lender under paragraphs I and 2 shall be applied in 1be following order of priority: (I) to advances tor lhe preservation or
  protection of the Property or enforcement or Uiis lien; (2) 10 accrued interest due under the Note; (3) to principal due under
 the Note; (4) to amounts required for the escrow items under paragrapJ1 2; (5) to late charges and other fees and charges.
       4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions attributable to the Property
 which may attain priority over this SccW'ity lnstmmem, and leasehold payments or ground rents, if any. Borrower shall pay
  these obligations in the manner provided in p1m1graph 2, or if not paid in that manner, Borrower shall pay them on time
  directly to the person owed payment. Borrower shall promptly fumish to Lender all notices of amowits to be paid under ibis
  paragraph. If Borrower makes these payments directly, Borrower shall promptly furnish to Lender receipts evidencing the
  payments.
       Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Lender has agreed in
  writing to such lien or Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a mrumer
  acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of ~he lien in, legal proceedings
  which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures from the holder of the lien an
  agreement satisfactory to Lender subordinating the lien to this Security Instrument. If Lender detennines that any part of the
  Property is subject to a lien which may attain priority over this Security Instrument, Lender may give Borrower a notice
  iden1i1ying the lien. Borrower shall satisfy the lien or take one or more of the actions set forth above within ten (10) days of
  the giving of notice.


                                                                                                               Page 2 of6
     Case 5:19-cv-00183-TBR Document 1-2 Filed 11/27/19 Page 3 of 7 PageID #: 10




       Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of Lender,
and pay or reimburse Lender for all of Lender's fees, costs, and expenses in connection with any full or partial release or
subordination ofthi instrument or any other transaction affecting the property.
       5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafler erected on the
Property insured against loss by fire, haiaru · included within the tenn "extended coverage" and any other hazards, including
tloods or floodi11g, for which Lender requires insurance. This insurance shall be maintained in the amounts and for the
periods that Lender requires. The insurer providing the insurance shall be chosen by Borrower subject to Lender's approval
which shall not be unreasonably withheld. If Borrower fails to maintain coverage described above, at Lender's option Lender
may obtain coverage to protect Lender's right in the Property pursnant to parngrnph 7.
       All insurance policfos am.I renewals shall be in ,l form a ccptable to Lender anJ shall im:lude a sla.ndard rnort!:lagee
clause. Lender shall have the right to hold the policies and rem::wals. If Lender requires, Borrower shall promptly give to
Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give prompt notice to the
insurance carrier and Lender. Lender may make proof of loss if not made promptly by Borrower.
       Unless Lender and Borrower otherwise agree in VvTiting, insurance proceeds shall be applied to restoration or repair of
the Property damaged, if the restoration or repair is economically feasible and Lender's security is not lessened. If the
restoration or repair is not cconornic~lly feasible or Lender's security would be lessened, tile insurance proceeds shall be
applied to the sums set--ured by this Security lnsrrumem, whether or not then due, with any excess paid to Borrower. If
Borrower abandons the Property, or does not answer within thirty (30} days a notice from Lemler that lhe insurance carrier
has offered to settle a claim, then Lender may collect the insurance proceeds. Lender may use the proceeds to repair or
restore the Property or to pay sums secw·ed by this Security Instrument, whether or not then due. The thirty (30) day period
will begin when the notice is given.
       Unless Lender and BotTower otherwise Agree in writing, any application of proceeds to principal shall not extend or
postpone the due date of the monthly paymems referred to in paragraphs I and 2 or change the amount of the payments. If
after accelerarion the Property is acquired by Lender, Bonowcr's right 10 any insurance policies a11d proceeds rosulling from
damage to the Property prior to the acquisition sha ll pass to Lender to the extent of the sums secured by this Security
lnstrument immediately prior to the acquisition.
       6. Preservation, Maintenance, and Protection of the Property; Borrower's Loan Application; Leaseholds.
Borrower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or commit waste on the
Property. Borrower shal1 maintain the improvements in good repair and make repairs required by Lender. Borrower shall
comply with all laws, ordinances, and regulations affecting the Property. Borrower shall be in default. if any forfeittu·e action
or proceeding, whet.her civil or criminal, is begun that .in Lender's good faith judgment could result in forfeirure of the
Property or otherwise materially impair the lien created by this Security Instrument or Lendei'S security interest. Borrower
may cme such a default by causing the action or proceeding to be dismissed with a mling that, in Lender's good faith
detennination, precludes forfeiture of the Borrower's interest in the Property or other material impainnent of the lien crea1ed
 by this Security Instrument or Lender's security interest. Borrower shall also he in default if Borrower, during the loan
 application proce!ls, gave materially 'talse or inaccurate infimnation or suiLemenls to Lender (or failed to provide Lender with
 any material information) in connection with the loan evidenced by the Note. If this ecurity lnstmment is ou a leasehold,
 Borrower sball comply with all thi.: provisions of the lease. If Borrower acquires fee litle to the Property, the lea~ehold and
 the fee title shall not merge unless Lender agrees to the merger in writing.
       7. Protection of Lender's Rights in the Property. If Borrower fails to perform the covenants and agreements
 contained in this Security Instrument, or there is a legal proceeding that may significantly affect Lender's rights in the
 Property (such as a proceeding in bankruptcy, probate, for condemnation or forfeiture or to enforce laws or regulations), then
 Lender may do and pay for whatever is neces1;ary to protect the value of the Properly and Lender's right in the Property.
 Lender's actions may include paying any sums secured by a lie11 which has priority over this Security Instrument, appearing in
 court, paying reasonable attorneys' fees and entering on the Property to make repairs. Although Lender may take action under
 this paragraph 7, Lender is not re<1u:ired to do so.
       Any amounts disbursed by Lender under lhis paragraph 7 shall become additional debt of Borrower secured by this
 Security Instrument. Unless Borrower and Lender agree to other tenns of payment, these amounts shall bear interest from the
 date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to Borrower requesting
 payment.
       8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a loan from a responsible
 cooperative or private credit source, at reasonable rates and terms for loaiis for similar purposes, Borrower will, upon the
 Lender's request, apply for and accept such loan in sufficient ilmount to pay the note and any indebtedness secured hereby in
 foll.                                                                    .
       9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall give
 Borrower notice at the time of or prior to an inspection specifying reasonable cause for the iospection.
        to. Condemnation. The proceeds of any award or claim for damages, direct or consequential, in connection with any
 condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation, are hereby assigned and
 shall be µaid to Lender. In the ev~m of a cotal taking of (he Property the proceeds shall be applied to the sums secured by
 this Security lnstrumem, wlleth r o.r not tlum due, with any ..xccss paicl 1'0 Bon·ower. In the even! or a partial tak ing of the
 Property in which the fair market vatue of the Property immediately before rhe iaking is equal to or greater than the amount of
 the sums secured by this Security Instrument immediately before the taking, unless Borrower and Lender otherwise agree in
 writing, the sums secured by this Security Instrument shall be reduced by the amount of the proceeds multiplied by the
 following fraction: (a) the total amount of the sums secured immediately before the taking, divided by (b) the fair market

                                                                                                             Page 3 of6
      Case 5:19-cv-00183-TBR Document 1-2 Filed 11/27/19 Page 4 of 7 PageID #: 11




value of the f>roperry immediately before the taking. Any balanci: shall be paid to Borrower. In the event of a partial taking
of the Property in which the fair market value of the Properly immediately before the Laking is less than the amount of 1hc
.stuns secured horeby immediately bcfore the taking, 1tnless Bon-ower and Lender otherwise agree in writing or un!e~s
 applicable law otherwise provides, the proceeds shall be applied to the sums secured by this Security instrument whether or
not th<.l sums rue then due.
        If the Property is abamJoned by Borrower, or if, after notice by Lender to Borrower that the condemn or offers to make an
 award or settle a claim for damages, Borrower fail s to respond to Lender within thirty (30) days after the date the notice is
 given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or repair of the Property or to
 the sums secured by this Security Instrument, whether or not then due. Unless Lender and Borrower otherwise agree in
 writing, any application of proceeds to principal shall not extend or postpone the due date oftht: monthly payments referred to
 in paragraphs I and 2 or change the amount of such payments.
        11. Borrower Not Released; Forbearnnce By Lender Not a Waiver. Extension of the time for payment or
 modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and any
 successor in interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's successors in
 interest. Lender shall not be required to co11unence proceedings agaimt any successor in interest or refil se to extend time for
 payment or otherwise modi fy amortiz.ition of the llms secured by this ' ccurity In trumcnt by rea on of any demand made by
 the original Borrower or Uorrowcr's successors in interest. Auy forlmmmce by Lender in exercising m1y right or remedy shall
 not be a wa iv r of or preclude the exer.cise of any right or remedy.
        12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and ag1·eements of this
 Scc1.1rity Instrument shall hind and benefit I.he successor!l and a. signs of Lender :ind Borrower, subject LO the provisions of
 paragraph 16. Borrower's covenams and agreements shall be joinl and several. Any Borrower who co-signs this Security
 lnslrurnent hut doe · 110 1 execute lhe Note: (a) is co-signing thi. 'ecurity Instrument only to mortgage, grant and convl!y that
 Borrower's interest in the Property under the terms of this Security lnsmunent; (b) is not personally obligated to pay the sums
 secured by this Security lnsuu ment; nnd (c) agrees that Lender and any other Borrower may agree to extend, modify, forbear
 or make any accommodations with regard to the tenns of Lhh Security Instrument or the Note without that Borrower's consent.
         (J. Notice . Any no1ice to Borrower provided for in this Security Instrument shall be given by delivering it or by
 mailing it by first class mail unless applicable law require use of another meihod. The notice shall be directed to the
  Property Address or any ther address Borrower designates by notice to Lender. Any notice Lo Lender shall be given by first
 class mujJ to Lender's address ·tated herein or any other address Lender designates by notice to Borrower. Any notice
 provided for in this Security Instrument shall be deemed to have been given to Borrower or Lender when given as provided in
  this paragraph.
         14. Governing Law; Several>ility. This Security Instrnment shall be governed by federal law. In the event that any
  provision or clause of 1hi ecurity lnstrnment or the Note conflicts with applicable law, such conflict shall not affect other
  provisio11s of this Security .Instrument or the Note which can be given effect without the conflicting provision. To this end the
 provisions of this Security Instrument and the Note are declared to be severable. This insn·wnent shall be subject to the
  pre cnt regulations of Lender, and to its funm: reguh1tion · not inconsistent with the express provisions hereof. All powers and
  agencies granted in this instrwnem are coupled with an interest and are irrevocable by death or othetwise; and the rights and
  remedies provided in this instrument are cumulative to remedies provided by law.
         15. Borrower's Copy. Borrower acknowledges receipt of one confonned copy of the Note and of this Security
  Instrument.
         16. Transfer of the Property or a Heneficial Interest in Borrower. If all or any part of the Property or any interest in
  it is leased for a tenn greater than three (3) years, leased with an option to purchase, sold, or transferred (or if a beneficial
  interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's prior written consent,
  Lender may, at its option, require immediate payment in foll of all sums secured by this Security Instrument.
         17. Nondiscrimination. If Borrower i.ntends to sell or rent the Property or any part of it and has obtained Lender's
  consent to do so (a) neither Borrower nor anyone aL1thorized to act for Bon-ower, will refuse to negotiate for the sale or rental
  of the Property or will otherwise make unavailable or deny the Property to anyone because of race, color, religion, sex,
  national origin. handicap, age, or familial status, and (b) Borrower recognizes as illegal and hereby disclaims and will not
  comply with or attempt to enforce uny restrictive covenants on dwelling relating ro race, color, religion, sex, national origin,
  handicap age or familial status.
         18. Sale of Note; Change of Loan Servicer. The Note or a partial interest in the Note (together with this Security
  Instrument) may be sold one or more times without prior notice to B<>rrower. A sale may result in a change in the e11Lity
  (known as the "Loan Servicer") that collects monthly payments due under the Note and this Security lnstrument. There also
  may be one or more changes of the Loan Servicer unrelated to a sale of the Note. If there is a change of the Loan Servicer,
  Borrower will be given written notice of the change in accordance with paragraph 13 above and applicable law. The notice
  will state the name and address of the new Loan Servicer and the address Lo which paymc:nts should be made.
         19. Uniform 'Federal Non-Judicial Foreclosure. If a w1ifonn federal non-judicial foreclosure law applicable to
   foreclosure of this securit)' insh11ment is enacted, Lender shall have the option to foreclose this instrument in accordance with
   such federal procedure.
         20. Huwrdous Substances. Borrower shall not cause or pennit the presence, use, disposal, storage, or release of any
  hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or storage on the
   Prope11y of small quantitjes of bazardous substances that are generally recognized to be appropriate to nonnal residential uses
   and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do, anything affecting the Property that
   is in violation of any federal, state, or local environmental law or regulation.

                                                                                                               Page 4 of6
     Case 5:19-cv-00183-TBR Document 1-2 Filed 11/27/19 Page 5 of 7 PageID #: 12




     Borrower shall promptly give Lender wrinen notice of any investigation, claim, demand, lawsuit or otl1er action by any
governmental or regulatory ugcncy or private p.irty involving the Property and any hazardous substance or environmental law
or regu lation of which Borrower has actual knowkdge. If Borrnwer leams, or is notified by any goverrunental or regulatory
auU1ority, that w1y removal or otber remediation of any hazardous substance affecting the Prope1ty is necessary, Borrower
shall promptly take all necessa1y remedial actions in accordance with applicable environmental law and regulations.
     As used in this paragraph "hazardous subsrances" are 1.hose substances defined as toxic or hazardous substances by
environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
pesticides and herbicides, volatile solvent , malcrials containing asbestos or formaldehyde, and radioactive materials. As
used in this paragraph, "environmental law" means federal laws and regulations and Jaws and regulations of the jurisdiction
where the Property is located that relate lo beullh, :;afc.:,ty or ;;:uvirorunental proleL:Liou.
     21. Cross CollatcraUzation. Default hereunder shall constitute default under any other real estate security instrument
held by Lender and executed or assumed by Borrower, and default under any other such security instrument shall constitute
default hereunder.
    NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
    22. SHOULD DEFAULT occur in the perfonnance or discharge of any obligation in this instrument or secured by this
instrument, or should any one of the parties named as Borrower die or be declared an incompetent, or should any one of the
parties named as Borrower be discharged in bankruptcy or declared un in olvent, or make an assignment for che benefi1 of
creditors, Lender, at its option, with or without no,ice, may: (a) declare the entire amount unpaid tuider the note and any
indebtedness to Lender hereby secured immediately due and pnyabJe. (b) for the aecoum of narrower incur and pay
reasonable expenses for repair or maintenance of and take possession of, op,mlie or Te.nt the Properry, (c) upon application by
it and production of this i11strumenr, without oth r evidence and without notice of hearing of said npplication, have a receiver
appoi.med for the Property, with the usual powers of receiver in like cases, (~) foreclo e this insrn,mcnt a~ provided herein or
by law, and (e) enforce any and all other rights and remedies provided herein or by present or future law.
     23. The proceeds of foreclosure sale sha.11 be applied in the following order t<> the paymcnL of: (a) costs and expenses
incident to enforcing or complying witl1 the provisions hereof, (b) any prior liens required by law or a competent couri to be
. o paid, (c) the debt evidenced by the note and all indebtedness to Lender :secured hereby, (u) inferior liens of record required
by law or a competent court to be so paid, (e) at Lender's option, any other indebtedness of .Bon-ower owing to Lender, and (J:)
any balance to Borrower. At foreclosure or other ale of all or any part of the Property, Lender and its agents may bid and
purchase as a stranger and may pay Lender's share of the purchase price by crediting such amo11nt on any debts of Borrower
owing to Lender, in the order prescribed above.
     24. Borrower agrees that Lender will not be bound by 1111y present or future state laws, (a) providing for v.iluariou,
appraisal, homestead or exemption of the Property, (b) prohibiting maintenance of an action t'or a deficiency judgment or
limiting the amount thereof or the time within which such action may be brought, (c} prescribing any other statute of
 limitations, (d) allowing ,my right of redemption or possession following any foreclosure sale, or (e) limiting the cooditiom
which Lender may by regulation impose, including the interest rate it may charge, as a condition of approving a transfer of the
Property to a new Borrower. 801Towcr expressly waives the benefit of any such state law. Borrower hereby relinquishes,
waives, and conveys all rights, inchoate or consummate, of descent, dower, and curtesy.
      25. Release. Upon tcm1ination of this mortgage, after payment in full, the mortgagee, at Borrower's expense, shall
execute and file or record such instruments of relense, satisfaction and termination in proper fonn pursuant. to the
requirements contained in K.RS 382.365
      26. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together with
this Security Instrument, the covenants ru1d agreements of each rider shall be incorporated into and shall amend and
 supplement the covenants and agreements of this Security Instrument as if the rider(s) were a part of this Security Instrument.
[Check applicable box}

      D CrJndominium Rider         0 Planned lJnit Development Rider         D Other(s) [specify]




                                                                                                             Page 5 of 6
      Case 5:19-cv-00183-TBR Document 1-2 Filed 11/27/19 Page 6 of 7 PageID #: 13




Securi~ Instrument and in any rider executed by Borrower and reco rde..d with t~;,;urity
                                                                  0
                                                                                            ;s=;.. f ,/'
    BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages 1 through 6 of this



                                                                 ~.A.,.r;:J                 ~~ ~              (SEAL)
                                                                                             Borrower
                                                                                ~                  by Dorothy Walker, Attorney-·
                                                                 is;)                   .                     [SEAL]           in-Fact
                                                                                      Borrower
                                                                               OTHYWALKER


STATE OF KENTUCKY
                                                                          ACKNOWLEDGMENT
COUNTY OF_ ORA VES

           Phyl) ' s-Kaye Terry
    Beforeme,                                        ,aNotaryJ>ublicinandfQrth~,Countyofu lk    A        .
        -                                   ·--                           .by uorotny wa e't_,.  ttorney-1n-
__GRAVES__ . __ __________ , personally appeared .. _ __WILI.IAM WALKEWAND DOROTHY WALKbR             Fact,
HUSBAND AND WIFE ____ - - who acknowledged that ____THEY _____~· executed the foregoing instrumeni on the
_____ 4TH _ _ _ _ day of ____ __FEBRUARY------' __ 20 l I ___ as ~THEIR                         free act and deed.

     WITNESS my hand and official seal this _4TH_

[SF.AL]                                                                                                     otary Public
                                                                                                         uc.ky
                                                                                                           My commission expires
                                                                                                      September 24, 2012
                                                PREPARER'S STATEMENT
The form of this instrument was drafted by the Office of the Oeneral Counsel of the United States Department of Agriculture, and
                                                             ""';<JI~~
th, m,to<ial in th, blank spncos in th, fo,m wa, ~osort,d by o,


Robert C. Brown   (Name)                                          (Signature)
Attorney at Law, 516 South 6th Street, Suite 3, P.O. Box 114, Mayfield, KY 42066-0012
                            (Address)
                                               RECORDER'S CERTIFICATE

STATE OF KENTUCKY                                            }
COUNTY OF -~MCCRACKEN_ _ _ _ _ _ _ _ss:


I,      the undersigned                     Clerk of the County Court for the County aforesaid, do certify that the
foregoing mortgage was on the _ _ _ _ _ _ _ day of      February            2011
lodged for record ____ at _ _ o'clock _M., whereupon the same, with the foregoing and this certificate, have been duly
recorded in my office.
                                                            r _u_a ~_Y_-~~.-~~.l_______________ .
     Given under my hand this - - - - - - - - day of --~:._h_


                                                                 Clerk of MCCRACKEN County Court
                                                                 By                                        D.C.




                                                                                                             Page 6 of6
Case 5:19-cv-00183-TBR Document 1-2 Filed 11/27/19 Page 7 of 7 PageID #: 14




  EXHIBIT A                               Walker, William & Dorothy
  Real Estate Mortgage                    #


  LEGAL DESCRIPTION



         145 Stonegate Drive, Paducah, Kentucky 42001

  Lot No. 137, Stonegate Subdivision, Unit I, as shown on the plat
  thereof as recorded in Plat Book "G", Page 530, McCracken County
  Court Clerk's Office.

  Being the same real estate conveyed to William Walker and wife,
  Dorothy Walker, by deed from James M. Collins and wife, Candace L.
  Collins, by and through their attorney-in-fact, Gary Roach, dated
  February 4, 2011, and of record in Deed Book        , Page _ __
  in the McCracken County Clerk's Office.

  BY POWER OF ATTORNEY DATED FEBRUARY 4, 2011, AND OF
  RECORD IN POWER OF A TIORNEY BOOK          , PAGE     ,
  McCRACKEN COUNTY CLERK'S OFFICE, WILLIAM WALKER
  APPOINTED HIS WIFE, DOROTHY WALKER, AS HIS ATTORNEY-IN-
  FACT, WITH POWER TO EXECUTE THIS MORTGAGE.




                                                            &2h2 .
                                                            WW (Initials)


                                                            G2-·lt2,
                                                            OW (Initials)
Case 5:19-cv-00183-TBR Document 1-3 Filed 11/27/19 Page 1 of 2 PageID #: 15




Form RD 3550-12                                     United States Department of Agriculture                                           Form Approved
(Rev. 9-06)                                                  Rural Housing Service                                                  0MB No. 0575-0172

                                                                                                                                Account#
                                                 SUBSIDY REPAYMENT AGREEMENT
Only one agreement shonld be executed by the subject borrower for the subject property. The agreement is completed at the
closing of the first Agency lonn to the borrower regardless of whether or not they qualify for pa~ment assistance at that time.

l. As required underscction 521 of the Housing Act of! 949 (42 U.S.C. 1490a), subsidy received in accordance with a loan
under section 502 of the Housing Act of L949 is repayable to the Goverrunent upon the disposition ot noooccupancy of the
security property. Deferred mortgage payments are included as subsidy under this agreement.

2. When I fail to occupy or transfer title to my home, recapture is due. Cf l refinance or otherwise pay in full without transfer
of title and continue lo occupy the property, the amount ofrecapture will be calculated but; payment of recapture can be
deferred, interest free, until the property is subsequently soid or vacated. If deferred, the Government mongage can be
subordinated but will not be released nor the µromissory note satisfied until the Govenunent is paid in full. In situations
where deferment of recapture is w1 option, recapture will be discounted 25% if paid in full at iime of settiement.

3. Calculating 01iginal Equity.
For Self-Helµ loans, the market value is the appraised value as deterroi.ned at the time ofloan approval/obligation, which is
subject to completion per plans and specifications. If the house is not altimatcly furnished under the Self-Help program, an
amended agreement using the mru:ket value definition for aU other transactions as outlined below must be completed.

 For all other transactions, the market value is the iower ofth,::

          Saies price, constroction/rehabilitation cost, or total ofthes~ costs, whichever i, applicable
          OR
         Appraised value as determined at the time ofloan approval/obligation.

 Jfthe applicant owns the building site free and clear or if an existing non-Agency debt on the site witllout a dwelling will not
 be refinw1ced wlth Agency funds, the market value will be the iowcr of the appraised value or the con,trucrion cost plus the
 value ofthe site.

 Matket value of property located at:
 145 Stonegate Drive
 Paducah, KY   42003-1321                                                     $147,000.00


Less Prior Liens
                                                                              $
                                                                                  ------ Hddhy   - - ----- ---------
                                                                                         Held by _ _ _ _ _ _ _ _ _ _ __ _ __

 Less Subordinate Affordable Housing Products                                 S _ _ __ _ _ Hcldby _ _ _ _ _ __ _ _ _ _ __ _ __
                                                                              $                        Held by _ _ _ _ __ _ _ _ _ _ _ _ __

Le~s Rural Development Single Family Housing Loans                            S 147,000.00
Equals Original Equity (lf negative number use ''0")                          S O. 00


Percent of Original Equity                                   SO. 00                                   %
(Determined by dividing original equity by the market value)


 4. If :ill loans are not subject to recapture, or if all ioans subje<.1 to recapture are not being paid, the amount to be recaptured is
 computed according to the foUowing formula. Divide the balance of loans subject to recapture that are being paid by the balance
 of all open loans. Multiply the result by 100 to detennine the percent of the outstanding balance of open loans being paid..




  ,fr,ordi,,g ro the Paperwork Redu,;tin.n Act of /995 nn pjtrson.t Ort! uqwri,d 10 resP.on,J 10 a ctilletlinn ']f.i1IJiJrmt11io11 unless It disptn .._, a
   valid OJ,/8 conun/ numher. Tire valid OM.B contro/ ,,,,mb,ir for th(< tnJormor/011 co/lC(:lion ~· 057S,Q/1 _, TT:c rime required to comp/e11, 1his
   /1ifonno1fon collecii(ln l.s ~~1iniatCld to nW!ro&I! S mir.rllt.r per rf/.Sponsl'. mcluding the ,;m~fiir revilwing in.ttmctlnl!.I• .1<N1rchi11g nutfog data
  .<111ircl!s. gmhwing<1~d main taining rJ,,, ,fora n~e,li'd, and wmpfcn·ng and ,c-.,iP1<011g ch,· C11il~cti()l1 efli,Jorttllilion.




                                                                                                                                                                 GOVERNMENT
                                                                                                                                                                   EXHIBIT
                                                                                                                                                                     C
Case 5:19-cv-00183-TBR Document 1-3 Filed 11/27/19 Page 2 of 2 PageID #: 16




  5.                                                         Average interest rate paid
                  months
                  ioan                                1.1       2.1       3.1       4.1       5 .1        6.1
                  outstanding                                                                                   >7%
                                            1%        2%        3%        4%        5%        6%          7%
                   0 · 59                   .50       .50       .50       .50       .44       .32         .22   .11
                  60 - 119                  .50       .50       .50       .49       .42       .3 1        .21   .11
                 l20 - 179                  .50       .50       .50       .48       .40       .30         .20   .10
                 180 - 239                  .50       .50       .49       .42       .36       .26         .18   .09
                 240 · 29<>                 .50       .50       .46       .38       .:n       .24         .17   .09
                 300 • 3S9                  .50       .45       .40       .34       .29       .21         .14   .09
                 360 & up                   .47       .40       .36       .31       .26       .!9         .!3   .09

  S. Calculating Recapture
               Current Market value

        LESS
               Original amount of prior liens and subordinate affordable housing products,
               RBS balance,
               Reasonable closing costs,
               Principal reduction at note rate,
               Original equity (see paragraph 3); and
               Capital improvements (see 7 CFR part 3550).

        EQUALS
             Appreciation vaiuc. (lfthis is a positive value. continue.)
        Tl.MES
             Percentage in paragraph 4 (if applicable),
             Percentage in raragraph 5, and
             Return on bortower's original equity (100% - percentage in pa.r.igraph 3).
        EQUALS
             Value apprecjation subject to cecapture. Recapture due equals the lesser of this figure or
               the amount of subsidy received.

   Borrower agrees to pay recapture in accordance with this agreemen1.

       Borrower                                                                              Date
                                                                                                     02-04-2011



       Borrower                                                                              Date    02-04-2011

                   William Walker           c.)~ { # ~
                      Case 5:19-cv-00183-TBR Document 1-4 Filed 11/27/19 Page 1 of 1 PageID #: 17


2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            DOROTHY WALKER

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             McCracken
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
u        U.S. Government                 u 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                    of Business In This State

u2       U.S. Government                 u 4 Diversity                                               Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -       u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice         u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -              of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability        u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal       u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product           u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud             u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal          u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                 Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage         u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability        u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                         & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate       u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✔
u   220 Foreclosure                  u    442 Employment                      Sentence               u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                   Security Act              u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                     26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                           u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                   to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                        u   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
u        Original        u 2    Removed from          u 3 Remanded from             u 4 Reinstated or u 5 Transferred          from
                                                                                                                  another district    u 6 Multidistrict                      u 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           u    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $180,180.44                              JURY DEMAND:         u Yes     u✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

11/27/2019                                                                   s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
          Case 5:19-cv-00183-TBR Document 1-5 Filed 11/27/19 Page 1 of 2 PageID #: 18




                             United States District Court
                     WESTERN                          DISTRICT OF                 KENTUCKY_____________
                                                    AT PADUCAH


        United States of America                                 SUMMONS IN A CIVIL CASE
                                                                 CASE NUMBER:

                        v.

        Dorothy Walker.


        TO:     (Name & Address of Defendant)

                DOROTHY WALKER
                2018 Broad Street
                Paducah, Kentucky 42003

        YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name & address)


                        William F. Campbell
                        Assistant U.S. Attorney
                        United States Attorney's Office
                        717 West Broadway
                        Louisville, KY 40202


an answer to the complaint which is herewith served upon you, within        twenty-one (21)       days after service of
this summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against
you for the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a
reasonable period of time after service.



__________________________________                                       ___________________________________
CLERK                                                                    DATE




_____________________________________
(BY) DEPUTY CLERK
    Case 5:19-cv-00183-TBR Document 1-5 Filed 11/27/19 Page 2 of 2 PageID #: 19




                                              RETURN OF SERVICE

                                                             1       Date
    Service of the Summons and Complaint was made by me
    Name of Server (Print)                                           Title

          Check one box below to indicate method of service



‫܆‬         Served personally upon the defendant. Place where served:
          ______________________________________________________________________________________


‫܆‬         Left copies thereof at the defendant’s dwelling house or usual place of abode with a person of suitable age
and
          discretion then residing therein. Name of person with whom the summons and complaint were left:
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Returned unexecuted:
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________


‫܆‬         Other (specify):
          ______________________________________________________________________________________
          ______________________________________________________________________________________
          ______________________________________________________________________________________



                                            STATEMENT OF SERVICE FEES

    Travel N/A                                Services                                       Total

                                               DECLARATION OF SERVER

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing information contained in the Return of Service of Service Fees is true and correct.


Executed on         __________________________                         _______________________________________
                    Date                                               Signature of Server




1         As to who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure
